      Case 4:16-cv-05314-JST Document 596 Filed 07/06/21 Page 1 of 5




 1 COOLEY LLP                                         ROBBINS GELLER RUDMAN & DOWD LLP
   JOHN C. DWYER (136533)                             DANIEL S. DROSMAN (200643)
 2 (dwyerjc@cooley.com)                               (ddrosman@rgrdlaw.com)
   JESSICA VALENZUELA SANTAMARIA                      TOR GRONBORG (179109)
 3 (220934)                                           (torg@rgrdlaw.com)
   (jvs@cooley.com)                                   LUCAS F. OLTS (234843)
 4 BRETT DE JARNETTE (292919)                         NATHAN R. LINDELL (248668)
   (bdejarnette@cooley.com)                           J. MARCO JANOSKI GRAY (306547)
 5 3175 Hanover Street                                CHRISTOPHER R. KINNON (316850)
   Palo Alto, CA 94304-1130                           HEATHER G. SCHLESIER (322937)
 6 Telephone: (650) 843-5000                          655 West Broadway, Suite 1900
   Facsimile: (650) 849-7400                          San Diego, CA 92101-8498
 7                                                    Telephone: (619) 231-1058
   KATHLEEN GOODHART (165659)                         Facsimile: (619) 231-7423
 8 (kgoodhart@cooley.com)
   AARTI REDDY (274889)                               MOTLEY RICE LLC
 9 (areddy@cooley.com)                                GREGG S. LEVIN (pro hac vice)
   LAURA ELLIOTT (286702)                             (glevin@motleyrice.com)
10 (lelliott@cooley.com)                              LANCE OLIVER (pro hac vice)
   101 California Street, 5th Floor                   (loliver@motleyrice.com)
11 San Francisco, CA 94111-5800                       MEGHAN S.B. OLIVER (pro hac vice)
   Telephone: (415) 693-2000                          MAX N. GRUETZMACHER (pro hac vice)
12 Facsimile: (415) 693-2222                          CHRISTOPHER F. MORIARTY (pro hac vice)
                                                      MEREDITH B. WEATHERBY (pro hac vice)
13 Attorneys for Defendants                           28 Bridgeside Boulevard
   TWITTER, INC., RICHARD COSTOLO                     Mt. Pleasant, SC 29464
14 AND ANTHONY NOTO                                   Telephone: (843) 216-9000
                                                      Facsimile: (843) 216-9450
15
                                                      Co-Class Counsel for the Class
16

17
                                   UNITED STATES DISTRICT COURT
18
                                NORTHERN DISTRICT OF CALIFORNIA
19
                                            OAKLAND DIVISION
20

21

22 In re TWITTER INC. SECURITIES                       )      Case No. 4:16-cv-05314-JST (SK)
   LITIGATION                                          )
23                                                     )      [PROPOSED] ORDER RE: JUNE 21, 2021
                                                       )      PRETRIAL CONFERENCE
24 This Document Relates To:                           )
                                                       )
25          ALL ACTIONS.                               )
                                                       )
26

27

28

     [Proposed] Order re: June 21, 2021 Pretrial Conference                                     -1-
         Case 4:16-cv-05314-JST Document 596 Filed 07/06/21 Page 2 of 5




 1           WHEREAS, on June 14, 2021, the Parties submitted to the Court a Joint Pretrial Statement

 2 (ECF No. 584),1 a Joint Set of [Proposed] Jury Instructions (ECF No. 585), and [Proposed] Verdict

 3 Forms (Defendants’ Verdict Form at ECF No. 586, Plaintiffs’ Verdict Form at ECF No. 587);

 4           WHEREAS, the Court held a first Pretrial Conference (“PTC”) via Zoom on June 21,

 5 2021;

 6           WHEREAS, the Court made certain rulings on the record at the PTC relating to selected

 7 disputes contained within ECF Nos. 584-87, as reflected in Section I of this Order;

 8           WHEREAS, the Court ordered the Parties to meet and confer and to make joint proposals

 9 regarding certain other issues identified at the PTC (ECF No. 589) consistent with the schedule

10 set forth in Section II of this Order.

11 I.        THE COURT’S PTC RULINGS

12           The following reflects the Court’s on-the-record rulings concerning issues raised by the

13 Court and the Parties and addressed at the PTC.

14           A.     Issues Arising from the Joint Pretrial Statement (ECF No. 584)

15           The Court, having heard argument during the PTC regarding the following contested

16 issues, ORDERS as follows:

17                 Miscellaneous Issue G: Bar on Substantive Communications with Sworn
18                  Witnesses. (ECF No. 584 at 39-41.) The Court adopts Defendants’ proposal

19                  as articulated during the PTC. While any party is examining an adverse

20                  witness, counsel for the opposing party (“representing counsel”) may not

21                  communicate with the witness until the examination has concluded. After

22                  the conclusion of the witness’s examination by counsel for the party to whom

23                  the witness is adverse, representing counsel may communicate with the

24                  witness before and during any examination of the witness by representing

25

26
     1
            “Parties” refers collectively to (i) plaintiffs and class representatives KBC Asset
27 Management NV and National Elevator Industry Pension Fund (together, “Plaintiffs”); and
   (ii) defendants Twitter, Inc. (“Twitter”), Richard Costolo, and Anthony Noto (together,
28 “Defendants”).

     [Proposed] Order re: June 21, 2021 Pretrial Conference                                        -2-
      Case 4:16-cv-05314-JST Document 596 Filed 07/06/21 Page 3 of 5




 1                  counsel. Should counsel for the party to whom the witness is adverse

 2                  subsequently re-examine the witness, representing counsel may not

 3                  communicate with the witness between the commencement of such

 4                  additional examination and its conclusion. (PTC Tr. 83:4-19).

 5          The Court, having heard argument during the PTC regarding the following contested

 6 issues, takes them under submission for decision:

 7                 Miscellaneous Issue A: Recalling Witnesses in Defendants’ Case-in-Chief
 8                  (ECF No. 584 at 26-28) (PTC Tr. 48:1-9; 55:6-8).

 9                 Miscellaneous Issue D: Use of Exhibits or Demonstratives in Opening
10                  Statements (ECF No. 584 at 34-35) (PTC Tr. 64:19-20; 65:7-12, 16-20, 24-
11                  25; 66:1; 67:11-12).
12                 Miscellaneous Issue F: Plaintiffs’ Use of Leading Questions with Current
13                  or Former Twitter Officers and Managers (ECF No. 584 at 35-39) (PTC
14                  Tr. 67:15-17; 69:4-25; 70:1-3; 71:25–72:20; 75:1-5; 76:3-7; 77:25–78:4).
15                  The Parties are further ORDERED to submit, by July 23, 2021, briefing of
16                  up to one (1) page per side per contested witness.
17                 Miscellaneous Issue E: Number of Jurors (ECF No. 584 at 35) (PTC
18                  Tr. 28:22–29:3). The Parties are advised that the Court’s general practice
19                  regarding the number of jurors is a minimum of eight jurors, with a

20                  customary total that equals six plus one additional juror for each of the weeks

21                  set for trial.

22          The Court, having heard argument during the PTC regarding the following contested issue,

23 ORDERS the Parties to continue meeting and conferring on the following issue:

24                 Miscellaneous Issue B: Exchange of Demonstratives to Be Used with
25                  Witnesses (ECF No. 584 at 28-31); (PTC Tr. 56:20-21, 24-25; 57:1-11;

26                  61:10-13; 63:23-25; 64:1).

27

28

     [Proposed] Order re: June 21, 2021 Pretrial Conference                                           -3-
       Case 4:16-cv-05314-JST Document 596 Filed 07/06/21 Page 4 of 5




 1            B.      Issues Arising from the Parties’ Competing Jury Instructions (ECF
                      No. 585)
 2
              The Court ORDERS that Defendants’ Closing Jury Instruction Nos. 8, 9, 10, and 13 are
 3
     adopted. (PTC Tr. 42:11-16). The Court may, in its discretion, modify Instruction No. 13 to
 4
     reflect the actual technology available in the jury room during trial. (Id.)
 5
              Having heard argument on Disputed Closing Instruction No. 20 Securities—Justifiable
 6
     Reliance—Fraud on the Market (Model Instruction 18.7), the Court took the instruction under
 7
     submission. (ECF No. 585 at 140-150) (PTC Tr. 42:17-23; 47:10-12).
 8
              C.      General and Logistical Issues
 9
              The Court ORDERS that the Parties need not provide paper exhibits. (PTC Tr. 30:9-17).
10
     The Court further ORDERS that the Parties must move all exhibits into evidence through
11
     witnesses. (PTC 31:4-13.) The Court will address further questions regarding the potential use
12
     and logistics of supplemental jury questionnaires at the Pretrial Conference to be held July 12,
13
     2021. (PTC Tr. 87:7-12).
14
     II.      FURTHER PRETRIAL SCHEDULE AND DEADLINES
15

16                                                                                         PTC TR.
           DUE DATE                                  ITEM
                                                                                           CITATION
17
      June 28, 2021     Parties to provide the Court indexed PDF files of all trial       10:17-20
18                      exhibits for both sides.
19
      June 28, 2021     Parties to each provide the Court with up to five (5)             34:6-8, 11-12;
20                      exemplar verdict forms from federal securities fraud trials,      35:7-10;
                        along with briefing on the Parties’ disputes regarding their      36:22, 25;
21                      proposed verdict forms, not to exceed five (5) pages per side.    37:1-2

22    June 30, 2021     Parties to select and provide to Court lists of 40 “bellwether”   11:5-8;
                        exhibits per side concerning trial exhibit objections. Parties    39:15-16;
23                      to provide revised trial exhibit objections.                      40:9-15;
                                                                                          87:16–88:11
24

25    July 6, 2021      Parties to provide the Court with complete full-page copies       10:17-20;
                        of all deposition transcripts for all witnesses that may be       26:15-17;
26                      called at trial.                                                  88:20–90:1

27    July 12, 2021     Court to hold further Pretrial Conference via Zoom.               41:6-7, 19-22;
                                                                                          42:2-3
28

     [Proposed] Order re: June 21, 2021 Pretrial Conference                                             -4-
      Case 4:16-cv-05314-JST Document 596 Filed 07/06/21 Page 5 of 5




 1
                                                                                         PTC TR.
        DUE DATE                                     ITEM
 2                                                                                       CITATION

 3    July 23, 2021     Parties to jointly submit briefing of up to one (1) page per   76:3-7;
                        contested witness per side regarding Miscellaneous Issue F:    77:25–78:4
 4                      Plaintiffs’ Use of Leading Questions with Current or Former
                        Twitter Officers and Managers (ECF No. 584 at 35-39).
 5

 6
            IT IS SO ORDERED.
 7

 8    Dated:       July 6, 2021
 9                                                                    JON S. TIGAR
                                                                United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [Proposed] Order re: June 21, 2021 Pretrial Conference                                         -5-
